Citation Nr: 1451282	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a continued monthly child supplemental payment of $250, beyond a completed period of two years, as part of Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from December 1961 to December 1981; the Veteran died in March 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Jackson, Mississippi (RO) of the Department of Veterans Affairs (VA) that awarded DIC at a rate contemplating her dependent child N.K. effective from April 2009, with an additional temporary $250 monthly supplement on the basis of the child, effective from April 2009 until April 2011.


FINDINGS OF FACT

1.  The Veteran died in March 2009.

2.  In August 2010, the appellant was awarded DIC at a rate contemplating her dependent child N.K. effective from April 2009; this award included an additional temporary $250 monthly supplement on the basis of the child, paid during the two year period from April 2009 to April 2011.


CONCLUSION OF LAW

Extension of payment of the $250 monthly supplement to the appellant's DIC award under 38 U.S.C.A. § 1311(f) beyond the period of two years from April 2009 to April 2011 must be denied as a matter of law.  38 U.S.C.A. § 1311(f) (West 2002 & Supp. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

As discussed below, the facts are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Analysis

The appellant appealed from an August 2010 RO decision that established entitlement to DIC at the rate for a surviving spouse with one dependent effective from April 2009, with an additional temporary $250 monthly supplemental payment for two years (from the April 2009 effective date) also contemplating the appellant's dependent child.  Specifically, the appellant contests the expiration of the temporary $250 monthly supplemental payment; the temporary monthly supplement was paid effective from April 2009 to April 2011 (a term of two years).  This appeal, as expressed in the appellant's July 2011 notice of disagreement,  arises from the appellant's "request that the Supplemental benefits in the amount of $250 that I currently receive for my dependent child, [N.K.], remain in force and become permanent."  The appellant's argument focuses upon directing the Board's attention to the fact that the child has a diagnosed disability requiring additional assistance and that "renders him codependent and in a somewhat helpless state."  The appellant has submitted evidence and additional testimony detailing her child's health concerns and treatment requirements.  The Board accepts the appellant's contentions regarding the circumstances and health of her child; there is no dispute regarding these facts of the case.

This appeal is resolved by identifying the relevant applicable provisions of law and applying them to the undisputed facts of the case.  DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311; 38 C.F.R. § 3.5(a).  The rates of dependency and indemnity compensation for surviving spouses are published in tabular form in appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21.

The rate of DIC payments is determined under 38 U.S.C.A. § 1311.  In this case, the appellant does not dispute any detail of the rate of DIC payment awarded to her aside from her dispute of the termination of the $250 monthly supplement.  She does not dispute the amount of the $250 monthly supplement; her appeal has been clearly and specifically articulated to concern her desire that VA make the $250 monthly supplement a permanent part of her DIC award.

The $250 monthly supplement in question is provided specifically by 38 U.S.C.A. § 1311(f).  38 U.S.C.A. § 1311(f)(1) provides: "Subject to paragraphs (2) and (3), if there is a surviving spouse with one or more children below the age of 18, the dependency and indemnity compensation paid monthly to the surviving spouse shall be increased by $250 (as increased from time to time under paragraph (4)), regardless of the number of such children."  38 U.S.C.A. § 1311(f)(2) provides: "Dependency and indemnity compensation shall be increased under this subsection only for months occurring during the two-year period beginning on the date on which entitlement to dependency and indemnity compensation commenced."  No other provision of 38 U.S.C.A. § 1311(f) pertains to the question at issue in this case.

Careful review of the provisions of 38 U.S.C.A. § 1311(f) that authorize the $250 monthly supplemental payment as part of the appellant's DIC award makes it clear that such supplement may be paid "only for months occurring during the two-year period beginning on the date on which entitlement to dependency and indemnity compensation commenced."  In this case, the limited two year period for the $250 monthly supplement began with the effective date for the commencement of the DIC payments in April 2009.  The Board must conclude that the termination of the $250 supplemental monthly payment in April 2011 was correct and consistent with the requirements of the governing provisions of 38 U.S.C.A. § 1311(f).  The Board finds no additional provisions in the pertinent law that may authorize payment of the monthly supplemental payment beyond the specified two year period on any basis.  The appellant has not identified any provisions of law that may authorize an extension of these payments.

The appellant has received the monthly supplemental payment for her children under 38 U.S.C.A. § 1311(f) for the maximum two year duration provided by the law.  There is no legal basis for VA to be able to grant an extension of entitlement to payment of the 38 U.S.C.A. § 1311(f) supplement beyond the provided two year period, nor is there any legal basis for VA to be able to honor the appellant's request that the supplement become a permanent part of her ongoing DIC payments.

The facts of this case are not in dispute.  The factors pointed to by the appellant do not present a basis for awarding an extension of the 38 U.S.C.A. § 1311(f) supplement to DIC because no extension is authorized under the law.  The Board understands the appellant's contentions regarding the expenses and challenges associated with caring for her child's special needs, and the Board sympathizes with the appellant.  However, the Board is bound by the law and is without authority to grant benefits, even on what may be asserted as an equitable basis, if it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 426 (1990); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In these circumstances, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to continued monthly child supplemental payments of $250 (beyond the two year period already paid) as part of DIC is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


